          Case 3:20-cv-00330-JBA Document 35-2 Filed 04/30/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
____________________________________

 MIA CASTRO, M.D., et al                           )   CIVIL ACTION NO:
                                                   )
               Plaintiff,                              3:20-cv-00330 (JBA)
                                                   )
    v.                                             )
                                                   )
 YALE UNIVERSITY, et al
                                                   )
               Defendant.                          )   April 30, 2020
____________________________________

                              AFFIDAVIT OF AIMEE J. WOOD


         Aimee J. Wood, having been duly sworn, deposes and states the following:

          1.        I am over the age of eighteen and I believe in the obligation of an

 oath.

          2.       I am an attorney with the law firm of Mitchell & Sheahan, P.C.,

 and counsel of record for Defendant Manuel Fontes, M.D., in the above-captioned

 case. I make this Affidavit in support of Defendant Fontes’ Motion to Stay Discovery

 Pending Motion to Dismiss. A pre-filing conference regarding the anticipated Motion

 to Dismiss is scheduled for May 13, 2020.

         3.       I certify that on April 29, 2020, I sent an email to counsel for Plaintiffs

and Defendants to ascertain if any party objected to a stay of discovery, as to

Defendant Fontes only, pending resolution on the Motion to Dismiss Defendant Fontes

anticipates filing. Counsel for Plaintiffs has indicated they would object to a request

for a stay of discovery pending resolution of the Motion to Dismiss. I further certify that

I spoke with Plaintiffs’ counsel by telephone on April 29, 2020, to see if an agreement

for a stay could be reached, but we were unable to reach agreement. Counsel for
        Case 3:20-cv-00330-JBA Document 35-2 Filed 04/30/20 Page 2 of 2




Yale University and Yale New Haven Hospital, Inc., have indicated they have no

objection to the requested stay.




                                       /s/ Aimee J. Wood____
                                       Aimee J. Wood

      Subscribed and sworn before me this 29th day of April, 2020


      /s/ Margaret M. Sheahan_______________
      Margaret M. Sheahan
      Notary/Commissioner of the Superior Court
